Name: 2004/52/EC: Commission Decision of 9 January 2004 amending Decisions 90/14/EEC, 91/270/EEC, 92/471/EEC, 94/63/EC, 94/577/EC and 2002/613/EC as regards import conditions of semen of domestic animals of the bovine species, ova and embryos of domestic animals of the bovine and the porcine species, and semen of domestic animals of the porcine species and repealing Decision 93/693/EC (Text with EEA relevance) (notified under document number C(2003) 5401)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  agricultural activity;  trade;  agricultural policy
 Date Published: 2004-01-16

 Avis juridique important|32004D00522004/52/EC: Commission Decision of 9 January 2004 amending Decisions 90/14/EEC, 91/270/EEC, 92/471/EEC, 94/63/EC, 94/577/EC and 2002/613/EC as regards import conditions of semen of domestic animals of the bovine species, ova and embryos of domestic animals of the bovine and the porcine species, and semen of domestic animals of the porcine species and repealing Decision 93/693/EC (Text with EEA relevance) (notified under document number C(2003) 5401) Official Journal L 010 , 16/01/2004 P. 0067 - 0074Commission Decisionof 9 January 2004amending Decisions 90/14/EEC, 91/270/EEC, 92/471/EEC, 94/63/EC, 94/577/EC and 2002/613/EC as regards import conditions of semen of domestic animals of the bovine species, ova and embryos of domestic animals of the bovine and the porcine species, and semen of domestic animals of the porcine species and repealing Decision 93/693/EC(notified under document number C(2003) 5401)(Text with EEA relevance)(2004/52/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 88/407/EEC of 14 June 1988 laying down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the bovine species(1), and in particular Article 8 thereof,Having regard to Council Directive 89/556/EEC of 25 September 1989 on animal health conditions governing intra-Community trade in and importation from third countries of embryos of domestic animals of the bovine species(2), and in particular Article 7 thereof,Having regard to Council Directive 90/429/EEC of 26 June 1990 laying down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the porcine species(3), and in particular Article 7 thereof,Having regard to Council Directive 92/65/EEC of 13 July 1992 laying down the animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A (I) to Directive 90/425/EEC(4), and in particular Article 17(3)(a) thereof.Whereas:(1) Commission Decision 90/14/EEC of 20 December 1989(5) establishes a list of third countries from which Member States may authorise the importation of deep-frozen semen of domestic animals of the bovine species.(2) Commission Decision 91/270/EEC of 14 May 1991(6) establishes a list of third countries from which Member States may authorise the importation of embryos of domestic animals of the bovine species.(3) Commission Decision 92/452/EEC of 30 July 1992(7) establishes lists of embryo collection teams approved in third countries for export of bovine embryos to the Community.(4) Commission Decision 92/471/EEC of 2 September 1992(8) establishes animal health conditions and veterinary certification for importation of bovine embryos from third countries.(5) Commission Decision 93/693/EC of 14 December 1993(9) establishes a list of semen collection centres approved for the export to the Community of semen of domestic animals of the bovine species from third countries.(6) Commission Decision 94/63/EC of 31 January 1994(10) establishes a provisional list of third countries from which Member States may authorize imports of semen, ova and embryos of the ovine, caprine and equine species, ova and embryos of the porcine species.(7) Commission Decision 94/577/EC of 15 July 1994(11) establishes animal health conditions and veterinary certification for importation of bovine semen from third countries.(8) Commission Decision 2002/613/EC of 19 July 2002(12) lays down the importation conditions of semen of domestic animals of the porcine species.(9) Cyprus, Estonia, Lithuania, Latvia and Malta should be added to the list of third countries from which imports of semen of domestic animals of the bovine species are authorised under Decision 90/14/EEC in the light of the situation achieved with regard to animal health in those countries.(10) Therefore, Cyprus, Estonia, Lithuania, Latvia, Malta and Slovenia should be added to the list of third countries from which imports of bovine semen are authorised under conditions set out in Decision 94/577/EC.(11) Cyprus, Estonia, Lithuania, Latvia, Malta and Slovenia should be added to the list of third countries from which imports of embryos of domestic animals of the bovine are authorised under Decision 91/270/EEC in the light of the situation achieved with regard to animal health in those countries.(12) Therefore Cyprus, Estonia, Lithuania, Latvia, Malta and Slovenia should be added to the list of third countries from which imports of bovine embryos are authorised under conditions set out in Decision 92/471/EEC.(13) The Czech Republic, Estonia, Lithuania, Latvia, Malta, Poland and Slovakia should be added to the list of third countries from which imports of semen of domestic animals of the porcine species are authorised under Decision 2002/613/EC in the light of the situation achieved with regard to animal health in those countries.(14) Decisions 90/14/EEC, 91/270/EEC, 92/452/EEC, 92/471/EEC, 94/63/EC, 94/577/EC and 2002/613/EC should therefore be amended accordingly.(15) Since Directive 2003/43/EC entered into force, the lists of semen collection and storage centres from which Member States shall authorise the importation of semen of domestic animals of the bovine species originating in third countries are prepared and updated in accordance with Article 9(1) of Directive 88/407/EEC and are made available to the public at the Commission's web-site. Consequently, the lists of approved collection centres included in Decision 93/693/EC are outdated and therefore obsolete.(16) Decision 93/693/EC should be therefore repealed accordingly.(17) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 90/14/EEC is amended in accordance with Annex I to this Decision.Article 2The Annex to Decision 91/270/EEC is amended in accordance with Annex II to this Decision.Article 3The entries for Czech Republic, Hungary and Slovakia in the Annex to Decision 92/452/EEC are deleted on the date these acceding States become Member States of the Community.Article 4Part II of Annex A to Decision 92/471/EEC is amended in accordance with Annex III to this Decision.Article 5Decision 93/693/EC is repealed.Article 6Part III of the Annex to Decision 94/63/EEC is amended in accordance with Annex IV to this Decision.Article 7Part II of Annex A to Decision 94/577/EC is amended in accordance with Annex V to this Decision.Article 81. Annexes I, II, III and IV to Decision 2002/613/EC are amended in accordance with the text in Annex VI to this Decision.2. The entries for Cyprus, Hungary and Slovenia in Annex V to Decision 2002/613/EC are deleted on the date these acceding States become Member States of the Community.Article 9This Decision shall apply from 19 January 2004.Article 10This Decision is addressed to the Member States.Done at Brussels, 9 January 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ L 194, 22.7.1988, p. 10. Directive as last amended by Directive 2003/43/EC (OJ L 143, 11.6.2003, p. 23).(2) OJ L 302, 19.10.1989, p. 1. Directive as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1).(3) OJ L 224, 18.8.1990, p. 62. Directive as last amended by Regulation (EC) No 806/2003.(4) OJ L 268, 14.9.1992, p. 54. Directive as last amended by Regulation (EC) No 1398/2003 (OJ L 198, 6.8.2003, p. 3).(5) OJ L 8, 11.1.1990, p. 71. Decision as last amended by Decision 2003/152/EC (OJ L 59, 4.3.2003, p. 28).(6) OJ L 137, 29.5.1991, p. 56. Decision as last amended by Decision 96/572/EC (OJ L 250, 2.10.1996, p. 20).(7) OJ L 250, 29.8.1992, p. 40. Decision as last amended by Decision 2003/688/EC (OJ L 251, 3.10.2003, p. 19).(8) OJ L 270, 15.9.1992, p. 27. Decision as last amended by Decision 96/572/EC (OJ L 250, 2.10.1996, p. 20).(9) OJ L 320, 22.12.1993, p. 35. Decision as last amended by Decision 2003/152/EC (OJ L 59, 4.3.2003, p. 28).(10) OJ L 28, 2.2.1994, p. 47. Decision as last amended by Decision 2001/734/EC (OJ L 275, 18.10.2001, p. 19).(11) OJ L 221, 26.8.1994, p. 26. Decision as last amended by Decision 99/495/EC (OJ L 192, 24.7.1992, p. 56).(12) OJ L 196, 25.7.2002, p. 45. Decision as last amended by Decision 2003/15/EC (OJ L 7, 11.1.1990, p. 90).ANNEX IThe Annex to Decision 90/14/EEC is replaced by the following:"ANNEXList of third countries from which Member States authorise importation of semen of domestic animals of the bovine species>TABLE>"ANNEX IIThe Annex to Decision 91/270/EEC is replaced by the following:"ANNEXList of third countries from which Member States authorise importation of embryos of domestic animals of the bovine species>TABLE>"ANNEX IIIPart II of Annex A to Decision 92/471/EEC is replaced by the following:"PART IIList of countries approved to use the model animal health certificate at Part I of Annex A>TABLE>"ANNEX IVPart III of the Annex to Decision 94/63/EC is replaced by the following:"PART III List of third countries from which Member States shall authorise imports of ova and embryos of the porcine speciesThird countries from which imports of porcine semen is authorised in accordance with Commission Decision 2002/613/EC."ANNEX VPart II of Annex A to Decision 94/577/EC is replaced by the following:"PART IIList of countries approved to use the model animal health certificate at Part I of Annex A>TABLE>"ANNEX VIThe Annexes to Decision 2002/613/EC are amended as follows:1. Annex I is replaced by the following:"ANNEX I>TABLE>"2. Annex II is replaced by the following:"ANNEX II>TABLE>"3. The words "(Canada, New Zealand, United States of America)" are removed from the title of Annex III.4. The words "(Switzerland, Hungary, Cyprus, Slovenia)" are removed from the title of Annex IV.